DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2017/0081900).
Regarding Claim 1, Watanabe discloses an actuator 5 that comprises a drive unit, a lid 2 that the actuator is coupled to, and a unit 1 to which the lid is linked in a movable manner, and wherein the actuator is adapted to actuate the lid with respect to the unit to which the lid is linked (see Fig. 2); a detection unit 18, 20 that the actuator is connected to and that is adapted to detect a speed of the drive unit of the actuator, while the lid is manually operated (paragraph 0031), and an angle that the lid is situated in with respect to the unit to which the lid is linked (paragraph 0023); a determination unit 25, 26 that the detection unit is connected to and that is adapted to determine an armature voltage, at which the drive unit of the actuator shall be actuated, in dependence on the speed of the drive unit of the actuator and the angle of the lid with respect to the unit that the lid is linked to or to determine an amplification factor (duty ratio; paragraph 0031) in dependence on the speed of the drive unit of the actuator and the angle of the lid with respect to the unit that the lid is linked to, based on which the armature voltage is determined; and an output unit 29, 30 that is connected to the determination unit and that is adapted to output the armature voltage to the drive unit of the actuator such that the drive unit of the actuator generates a supporting torque depending on the armature voltage.
Regarding Claims 2 and 7, the supporting torque is below the total torque necessary to move the lid as it acts as an assist (paragraph 0039).
Regarding Claims 3 and 9, the support device additionally includes a temperature sensor (paragraph 0034).
Regarding Claims 4 and 10-12, the PWM compares the sensor signals to predetermined values to generate the torque needed based upon the measured variables (paragraph 0032-0034).
Regarding Claim 5, the actuator 5 is a linear drive (see Fig. 3).
Regarding Claim 6, Watanabe discloses a method for adjusting a force that has to be applied by a user to operate a lid 2, wherein an actuator 5 that is adapted to actuate the lid is coupled to the lid, wherein the method comprises: providing the lid 2, on which the actuator 5 is disposed; - detecting a speed of a drive unit of the actuator (via 18), while the lid is manually operated, and an angle that the lid is situated in with respect to a unit to which the lid is linked (via 20); - determining an amplification factor (duty ratio; paragraph 0031) in dependence on the speed of the drive unit of the actuator and the angle of the lid with respect to the unit to which the lid is linked; - determining an armature voltage (via 25, 26) at which the drive unit of the actuator shall be actuated; and - outputting the armature voltage to the drive unit of the actuator such that the drive unit of the actuator generates a supporting torque depending on the armature voltage (via output unit 29, 30).
Regarding Claim 8, the angle of the lid is detected via sensor 20.
Regarding Claim 13, the lid is a trunk lid.
Regarding Claim 14, Watanabe discloses a computer module 25 adapted to output an amplification factor (duty ratio) or an armature voltage used in the method according to claim 6 based on an input, performed by a user, of a manual operation force of the lid in dependence on an angle (measured via 20) of the lid with respect to the unit to which the lid is linked.
Regarding Claim 15, see Fig. 6.


Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612